PER CURIAM.
We affirm the judgment and sentence rendered against Donald James Kelly after he pled guilty to aggravated assault with intent to commit a felony in violation of section 784.021(1)(b), Florida Statutes (2017). However, we remand for correction of a scrivener's error in the judgment, which erroneously cites to section 784.021(1)(a), corresponding to aggravated assault with a deadly weapon without intent to kill.
*873AFFIRMED; REMANDED for correction of scrivener's error.
EDWARDS, EISNAUGLE, and SASSO, JJ., concur.